DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 7/20/2021, with respect to the 112(a) and 112(b) rejections have been fully considered and are persuasive in view of the amendments to the claims  The 112 rejections are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for evaluating a bioavailability of organic solid waste by an anaerobic conversion based on fractal dimension comprising claimed steps 4 through 6 inclusive, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877